DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Non-Patent Literature Document #1 has not been considered because a copy has not been provided. 
Allowable Subject Matter
Claims 37-56 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 37-43 and 51-56, the prior art does not disclose or reasonably suggest a hardened fiber optic fan-out arrangement specifically wherein the fiber optic pigtails have free ends including hardened de-mateable fiber optic connection interfaces, and the major sides converge as the major sides extend toward the minor end of the main body, in combination with the remaining limitations of the claims.
The most applicable prior art, Petersen et al (US 2015/0370029 A1), addressed in the Office Action mailed 1/13/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claims 44-50, the prior art does not disclose or reasonably suggest a hardened fiber optic fan-out arrangement specifically wherein the major side defined by the cover is parallel to the axis defined by the cable opening, and wherein the major side defined by the base is angled relative to the axis defined by the cable opening, in combination with the remaining features of the claims.
The most applicable prior art, Cody et al (US 2006/0120672 A2), addressed in the Office Action mailed 1/13/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Daoud (US 6,816,663 B2) discloses a unitary fan-out arrangement for optical ribbon cables; and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/28/21